Citation Nr: 1541601	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-15 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel Smith, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Since perfecting his appeal in April 2013, the Veteran has submitted additional evidence, including a relevant private medical opinion, some of which was           not accompanied by a waiver of agency of original jurisdiction (AOJ) review.  However, no formal waiver of AOJ consideration is required, as the Veteran's substantive appeal was received after February 2, 2013, and he has not expressly requested initial evidentiary review by the AOJ.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

In August 2013, the Board remanded the current issues solely to accommodate the Veteran's request for a Board hearing.  In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2014, the Board issued a decision that, in part, denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a Joint Motion for Remand in which the parties moved the Court to vacate the Board's decision and return the current issue to the Board for further consideration.


The Board also notes that, in its August 2014 decision, it remanded three issues to the AOJ that have not yet been returned to the Board.  Thus, those issues are not currently before the Board, and will be the subject of a later decision, if necessary.  Additionally, the Board notes that the RO is currently processing appeals on other issues via the electronic claims file (VBMS), and the Veteran has been notified of his right to review by a Decision Review Officer or via the traditional appeals process.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notices of disagreement (NOD) and input relevant information into the VACOLS tracking system.  As such, no action will be taken by the Board at this time, and the issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A hearing loss disability was not shown in service, and the most probative evidence indicates the Veteran's current bilateral hearing loss disability is not related to service.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in August 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, a private medical opinion, hearing testimony, and lay statements.  A VA examination with opinion was also obtained.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to     the Veteran, who testified regarding the events in service upon which his claim is based and his post-service treatment history.  The Veteran and his attorney have  not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)   may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).          In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that he currently has bilateral hearing loss as a result of his conceded in-service noise exposure.

The Veteran's STRs document a normal whisper test during his August 1957 entrance examination.  His June 1960 separation examination report includes both a normal whisper test and an audiogram showing pure tone thresholds of 25, 20, 15, and 10 decibels in the right ear and 20, 20, 20, and 15 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz, after conversion to ISO-ANSI standards.  His STRs do not document complaints of or treatment for hearing loss.  

Records of post-service treatment for hearing loss are sparse, but reflect that the Veteran first sought treatment in approximately January 2010.  During his Board hearing, the Veteran confirmed that he did not seek treatment for hearing loss until the condition "got so bad that I couldn't . . . hear anymore."

The record contains two medical opinions addressing whether the Veteran's   current bilateral sensorineural hearing loss is related to service.  In April 2011, 
a VA audiologist confirmed that the Veteran had a current bilateral hearing loss disability for VA purposes.  She opined, however, that his current hearing loss was not caused by or related to in-service noise exposure.  The audiologist explained  that the Veteran's separation examination was normal bilaterally, which did not support noise-induced hearing loss during service.  She further explained that,  based on current knowledge of cochlear physiology and acoustic trauma and the instantaneous or   rapid development of noise-induced hearing loss, there was no scientific basis for the existence of delayed-onset hearing loss due to noise exposure.



In May 2013, a private audioprosthologist submitted a letter to VA asserting that it was her professional opinion, in light of the "type and presentation" of the Veteran's current hearing impairment, that his hearing loss was directly associated to the acute noise trauma he experienced in military service.  She cited the Veteran's military occupation and in-service noise exposure, as well as his subsequent civilian positions in management and lack of involvement in "noisy pastimes" post-service, in support of her opinion.

The record also includes various lay statements addressing the onset and cause of the Veteran's bilateral hearing loss.  During his April 2011 VA examination, the Veteran reported difficulty hearing that began during his second or third year in college and worsened over the years.  During his Board hearing, however, he testified that, although he noticed buzzing in his ears, he did not notice any particular hearing     loss in leaving service.  He also testified that he did not receive a hearing test upon separation.  In April 2013, several of the Veteran's fellow service members submitted letters reporting that they were not issued hearing protection    in service, and that they noticed that the Veteran had symptoms of hearing loss in service and shortly thereafter.

After review of the record, the Board finds that the preponderance of the probative evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Although the Veteran does have a current disability for VA purposes, the most probative evidence indicates that his current hearing loss is not related to service.

The Board finds the opinion of the April 2011 VA audiologist most probative on  the issue of whether the Veteran's current hearing loss is related to his conceded in-service noise exposure.  The VA audiologist examined the Veteran and reviewed his medical treatment records, then discussed the findings contained in those records and supported her resulting etiological opinion with an adequate rationale.  Thus, her opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board acknowledges the Veteran's attorney's assertion that the VA opinion lacks probative value, because only a whisper test was conducted during the Veteran's entrance examination, making it unclear whether the Veteran's hearing objectively changed during service.  The Board disagrees with that characterization of the opinion.  In explaining her conclusion, the VA audiologist primarily focused on the threshold shift that occurred in the Veteran's hearing after service, not on the absence of a shift during service.  In other words, her discussion explained why the Veteran's current bilateral sensorineural hearing loss for VA purposes is not related to service when hearing loss for VA purposes was not documented at separation.  The Board also acknowledges the Veteran's assertion that he did not, in fact, receive audiological testing during his separation examination.  However, the objective evidence of record reflects that an audiogram was conducted, and the Board finds the evidence contained in the STRs more probative on that point than the Veteran's assertion, made more than five decades later, that he did not receive such testing.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

With respect to the May 2013 opinion issued by the private audioprosthologist, although she is a licensed hearing aid fitter, she is not a state-licensed audiologist  or a physician.  Moreover, although she reported reviewing the Veteran's military records and attributed his current hearing loss to "acute noise trauma" during service, she did not discuss the findings in the Veteran's 1960 audiogram, which   do not document a hearing loss disability for VA purposes.  She also did not discuss how in-service noise exposure caused a hearing loss disability for VA purposes years after service, in spite of the 2011 VA examiner's assertion that current scientific knowledge does not support delayed onset of hearing loss as a result of past acoustic trauma.  Accordingly, the Board accords less probative weight to the audioprosthologist's opinion.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Additionally, to the extent the Veteran has asserted difficulty hearing that began in service or shortly thereafter and has worsened since in order to establish continuity of symptomatology, the Board finds those statements less persuasive than the objective medical evidence of record.  The Veteran has, during the course of this claim, both reported difficulty hearing shortly after service and denied noticing   any particular hearing loss at that time.  Moreover, as already discussed, his first documented report of hearing loss to a medical care provider, including during service, occurred in 2010, 50 years after his discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Furthermore, while the Board acknowledges that the Veteran is competent to describe his symptomatology regarding his perceived hearing loss and that the service members who submitted statements on his behalf are competent to describe what they witnessed with regard to the Veteran's hearing in service, the presence of sensorineural hearing loss cannot be confirmed or denied based purely on subjective complaints.  The Veteran and the individuals who submitted statements on his behalf are not shown to possess any medical or audiological expertise; thus, their opinions as to the existence of hearing loss disability or as to the etiology of hearing loss are not competent medical evidence.  Hearing loss can have many causes, and determining the existence and etiology of hearing loss requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").

In summary, the Board finds the opinion of the VA examiner to be the most probative evidence of record addressing the relationship between the Veteran's current hearing loss disability and service.  Additionally, there is no competent evidence of sensorineural hearing loss for VA purposes within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).  Indeed, the first post-service treatment for hearing loss occurred in January 2010, 50 years after the Veteran's separation from service, and he has not reported seeking treatment prior to that time.  As there is no competent evidence establishing a hearing loss disability for VA purposes in service or         for many years thereafter, and as the most probative medical opinion of record found that the current disability is not related to service, the Board finds that the preponderance of the evidence is against the Veteran's claim, and service connection for bilateral hearing loss is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this instance.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 55-57.



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


